10/3/2020            Case 5:20-cv-05799-LHK Document    294
                                               Mail - CAND    Filed
                                                           LHKpo       10/03/20 Page 1 of 4
                                                                 - Outlook




https://outlook.ofﬁce365.com/mail/lhkpo@cand.uscourts.gov/inbox/id/AAQkAGVjODhkZmYzLTcxZjktNDAyYi1hYTAxLTU1MzNhNmM3YzZiYwAQAPanxhQx…   1/1
10/3/2020            Case 5:20-cv-05799-LHK Document    294
                                               Mail - CAND    Filed
                                                           LHKpo       10/03/20 Page 2 of 4
                                                                 - Outlook




https://outlook.ofﬁce365.com/mail/lhkpo@cand.uscourts.gov/inbox/id/AAQkAGVjODhkZmYzLTcxZjktNDAyYi1hYTAxLTU1MzNhNmM3YzZiYwAQAA0CSk03… 1/3
10/3/2020            Case 5:20-cv-05799-LHK Document    294
                                               Mail - CAND    Filed
                                                           LHKpo       10/03/20 Page 3 of 4
                                                                 - Outlook




https://outlook.ofﬁce365.com/mail/lhkpo@cand.uscourts.gov/inbox/id/AAQkAGVjODhkZmYzLTcxZjktNDAyYi1hYTAxLTU1MzNhNmM3YzZiYwAQAA0CSk03… 2/3
10/3/2020            Case 5:20-cv-05799-LHK Document    294
                                               Mail - CAND    Filed
                                                           LHKpo       10/03/20 Page 4 of 4
                                                                 - Outlook




https://outlook.ofﬁce365.com/mail/lhkpo@cand.uscourts.gov/inbox/id/AAQkAGVjODhkZmYzLTcxZjktNDAyYi1hYTAxLTU1MzNhNmM3YzZiYwAQADzEufg9…   1/1
